oO ON DOO FP W DN —

NO RO RO PO NP PNP PNP PDO NO | - 2 eS = ea es oe eS S|
oN OD oO FBP WO NY | FO O WBN DOO FBP WO NY | CO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BERNARD McKANDES, NO. CV 19-2005-PA (AGR)
Petitioner,
JUDGMENT
V.

RICK HILL, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and dismissed without prejudice.

DATED: June 21, 2021 UU MALL
~ PERGY ANDERSON —
United Sjtates District Judge

 
